DETAILED ACTION
General Remarks
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.    When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
4.    Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
5.    Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form
(http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.
6.    Status of claim(s) to be treated in this office action:
a.    Independent: 2, 10 and 21.
b.    Pending: 2-21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4-8, 10-15, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Park PG PUB 20160055904 (hereinafter Park).

Regarding independent claim 2, Park teaches a memory device (title), comprising: 
a first three-dimensional array of memory cells (layer A in figure 6 of Park) overlying a second three-dimensional array of ferroelectric memory cells (layer (A-1) in figure 6 of Park), each memory cell of the first three- dimensional array and the second three-dimensional array having a container (RC in figure 4C of Park) and a selector device (TR in figure 4C of Park); 
a first plate line (BL or SL in figure 4C of Park linked to layer A) coupled with ferroelectric memory cells (MCc in figure 4 of Park in layer A) of the first three- dimensional array (layer A in figure 6 of Park) and a second plate line (BL or SL in figure 4C of Park linked to layer A-1, [0079], “…referring to FIG. 3C, each layer may include word lines WL0, WL1, WL2, and WL3 and bit lines BL0, BL1, BL2, and BL3 without sharing a line with other layers…”) coupled with memory cells (MCc in figure 4 of Park in layer A-1) of the second three-dimensional array; 
circuitry (circuit in layer 0 excluding 221 in figure 6 of Park) underlying the first three-dimensional array (layer A in figure 6 of Park) and the second three- dimensional array (layer (A-1) in figure 6 of Park), wherein the circuitry (circuit in layer 0 excluding 221 in figure 6 of Park) comprises at least one of: 
a plurality of word line decoders (decoder such as 150 in figure 2 of Park) coupled with word lines (WL in figure 2 of Park, WL in figure 4C of Park) configured to separately access memory cells in the first three-dimensional array (layer A in figure 6 of Park) and the second three- dimensional array (layer (A-1) in figure 6 of Park), a plurality of digit line decoders (decoder responsible for decoding SL or BL address in figure 4C of Park, or 160 in figure 2 of Park) coupled with digit lines (SL or BL in figure 4C of Park) configured to separately access memory cells in the first three-dimensional array (layer A in figure 6 of Park) and the second three- dimensional array (layer (A-1) in figure 6 of Park), or a plurality of plate line decoders (decoder responsible for decoding BL or SL address in figure 4C of Park), wherein at least one plate line decoder (decoder responsible for decoding BL or SL address in figure 4C of Park) of the plurality of plate line decoders is coupled with the first plate line (BL or SL in figure 4C of Park linked to layer A) or the second plate line (BL or SL in figure 4C of Park linked to layer A-1); and a control circuit portion (221 in figure 6 of Park) that is adjacent to the circuitry.  
But Park does not teach the memory cell MCc in figure 4C is a ferroelectric memory cell and  variable resistance Rc in figure 4C is a ferroelectric. 
However, ferroelectric memory cell is just one type of memory cells with variable resistance. Park teaches in [0003] that “next-generation memory devices… ferroelectric RAM (FeRAM), and/or resistive RAM (RRAM) may be highlighted”. At the time of the effective filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Park before him, to select ferroelectric memory as the choice of memory cell type for the memory device of Park, in order to have a working next-generation memory devices. 

Regarding claim 4, Park teaches the memory device of claim 2, wherein: Page 2 of 7App. No.: 16/909,863PATENT Preliminary Amendment dated August 27, 2020 one or more of the ferroelectric containers (RC in figure 4C of Park in layer A) of the first three-dimensional array (layer A in figure 6 of Park) are coupled with the first plate line (BL or SL in figure 4C of Park linked to layer A); one or more of the ferroelectric containers (RC in figure 4C of Park in layer A-1) of the second three-dimensional array (layer A-1 in figure 6 of Park) are coupled with the second plate line (BL or SL in figure 4C of Park linked to layer A-1); and the first plate line (BL or SL in figure 4C of Park linked to layer A) and the second plate line (BL or SL in figure 4C of Park linked to layer A-1) are coupled with each other (figure 3B teaches PL can be shared between adjacent layers).  

Regarding claim 5, Park teaches the memory device of claim 2, wherein: the selector device (TR in figure 4C) of each cell comprises a thin-film transistor (TFT); a gate terminal of each TFT is coupled with one of the word lines (WL in figure 4C); and a drain terminal of each TFT is coupled with one of the digit lines (SL or BL in figure 4C of Park).  

Regarding claim 6, Park teaches the memory device of claim 2, wherein the control circuit portion (221 in figure 6) comprises the plurality of word line decoders (decoder such as 150 in figure 2 of Park).  

Regarding claim 7, Park teaches the memory device of claim 2, wherein the control circuit portion (221 in figure 6) comprises the plurality of digit line decoders (decoder responsible for decoding SL or BL address in figure 4C of Park, or 160 in figure 2 of Park).  

Regarding claim 8, Park teaches the memory device of claim 2, wherein the control circuit portion (221 in figure 6) comprises the plurality of plate line decoders (decoder responsible for decoding BL or SL address in figure 4C of Park).  

Regarding independent claim 10, Park teaches a memory device (title), comprising: 
a first array of memory cells (layer A in figure 6 of Park), each memory cell of the first array of memory cells having a ferroelectric container (RC in figure 4C of Park) and a selector device (TR in figure 4C of Park); 
a second array of memory cells (layer (A-1) in figure 6 of Park), the first array (layer A in figure 6 of Park) overlying the second array (layer (A-1) in figure 6 of Park); 
a first plate line (BL or SL in figure 4C of Park linked to layer A) coupled with memory cells of the first array (MCc in figure 4 of Park in layer A) and a second plate line (BL or SL in figure 4C of Park linked to layer A-1) coupled with (figure 3B teaches PL can be shared between adjacent layers) the first plate line (BL or SL in figure 4C of Park linked to layer A) and with memory cells of the second array (layer (A-1) in figure 6 of Park); and 
a controller (circuit in layer 0 in figure 6 of Park) coupled with the first array (layer A in figure 6 of Park) and the second array (layer A-1 in figure 6 of Park), the controller (circuit in layer 0 in figure 6 of Park) operable to cause the memory device to: Page 3 of 7App. No.: 16/909,863PATENT Preliminary Amendment dated August 27, 2020 
identify a memory cell of the second array (read or write operation on selected cell in layer A-1 in figure 6 of Park) ; 
activate, based at least in part on identifying the memory cell, at least one of: a word line decoder (WL decoder such as 150 in figure 2 of Park) underlying the first array (layer A in figure 6 of Park) of memory cells and the second array (layer A-1 in figure 6 of Park) of memory cells and coupled WL in figure 2 of Park, WL in figure 4C of Park) configured to access the memory cell, a digit line decoder (decoder responsible for decoding SL or BL address in figure 4C of Park, or 160 in figure 2 of Park) underlying the first array (layer A in figure 6 of Park) of memory cells and the second array of memory cells (layer (A-1) in figure 6 of Park) and coupled with a digit line (SL or BL in figure 4C of Park) configured to access the memory cell, or a plate line decoder (decoder responsible for decoding BL or SL address in figure 4C of Park) underlying the first array (layer A in figure 6 of Park) of memory cells and the second array (layer A-1 in figure 6 of Park) of memory cells and coupled with the first plate line (BL or SL in figure 4C of Park linked to layer A) or the second plate line (BL or SL in figure 4C of Park linked to layer A-1), and access (figure 3B teaches PL can be shared between adjacent layers) the memory cell of the second array via the word line (WL in figure 2 of Park, WL in figure 4C of Park), the digit line (SL or BL in figure 4C of Park), the first plate line (BL or SL in figure 4C of Park linked to layer A), and the second plate line(BL or SL in figure 4C of Park linked to layer A-1).  

Regarding claim 11, Park teaches the memory device of claim 10, wherein the controller (circuit in layer 0 in figure 6 of Park) is operable to cause the memory device to: activate the first plate line (BL or SL in figure 4C of Park linked to layer A) using the plate line decoder, wherein accessing the memory cell of the second array is based (figure 3B teaches PL can be shared between adjacent layers) at least in part on activating the first plate line (BL or SL in figure 4C of Park linked to layer A).
  
Regarding claim 12, Park teaches the memory device of claim 11, wherein the first plate line (BL or SL in figure 4C of Park linked to layer A) is coupled with the plate line decoder (decoder responsible for decoding BL or SL address in figure 4C of Park) through an on pitch via (OPV) (figure 3C).  

Regarding claim 13, Park teaches the memory device of claim 11, wherein the plate line decoder (decoder responsible for decoding BL or SL address in figure 4C of Park) is located in a control circuit portion (221 in figure 6) adjacent (“adjacent” has been interpreted as two items in same chip) to the first array (layer A in figure 6 of Park).  

Regarding claim 14, Park teaches the memory device of claim 11, wherein the word line decoder (decoder such as 150 in figure 2 of Park) is located in a control circuit portion (221 in figure 6) adjacent (“adjacent” has been interpreted as two items in same chip) to the first array (layer A in figure 6 of Park).  

Regarding claim 15, Park teaches the memory device of claim 11, wherein the digit line decoder (decoder responsible for decoding SL or BL address in figure 4C of Park, or 160 in figure 2 of Park) is located in a control circuit portion (221 in figure 6) adjacent (“adjacent” has been interpreted as two items in same chip) to the first array (layer A in figure 6 of Park).  

Regarding claim 19, Park teaches the memory device of claim 10, wherein the word line (WL in figure 2 of Park, WL in figure 4C of Park) is orthogonal to the digit line (SL or BL in figure 4C of Park linked to layer A).

Regarding claim 20, Park teaches the memory device of claim 10, wherein the word line (WL in figure 2 of Park, WL in figure 4C of Park) is orthogonal to the plate line (BL or SL in figure 4C of Park linked to layer A).  

Regarding independent claim 21, Park teaches a method, comprising: 
layer A-1 in figure 6 of Park), the first array of memory cells (layer A-1 in figure 6 of Park) located underneath a second array of memory cells (layer A in figure 6 of Park); 
activating, based at least in part on identifying the memory cell, at least one of: a word line decoder (WL decoder such as 150 in figure 2 of Park located in layer 0 in figure 6) underlying the first array (layer A-1 in figure 6 of Park) of memory cells and the second array (layer A in figure 6 of Park) of memory cells and coupled with a word line (WL in figure 2 of Park, WL in figure 4C of Park) for accessing the memory cell, a digit line decoder (decoder responsible for decoding SL or BL address in figure 4C of Park, or 160 in figure 2 of Park located in layer 0 in figure 6) underlying the first array (layer A-1 in figure 6 of Park) of memory cells and the second array (layer A in figure 6 of Park) of memory cells and coupled with a digit line (SL or BL in figure 4C of Park) for accessing the memory cell, or Page 5 of 7App. No.: 16/909,863PATENT Preliminary Amendment dated August 27, 2020 a plate line decoder (decoder responsible for decoding BL or SL address in figure 4C of Park) underlying the first array (layer A-1 in figure 6 of Park) of memory cells and the second array (layer A in figure 6 of Park) of memory cells and coupled with a first plate line (BL or SL in figure 4C of Park linked to layer A-1), and accessing the memory cell of the second array (layer A in figure 6 of Park) via the word line (WL in figure 4C of Park), the digit line (BL in figure 4C of Park), the first plate line (SL in figure 4C of Park), and a second plate line (SL in figure 4C of Park, figure 3B teaches PL can be shared between adjacent layers) coupled with the first plate line (BL or SL in figure 4C of Park linked to layer A-1) and with the memory cell.

Allowable Subject Matter
Claims 3, 9, 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The closest prior art to the present invention is Park (US 20160055904 Al).
Park discloses a cross point array structure, the memory device includes multiple tiles, and each of the tiles includes memory cells of multiple layers. The method includes accessing, in a first tile, multiple memory cells of a first layer disposed in a region where at least one first line and at least one second line cross each other, accessing, in the first tile, multiple memory cells of a second layer disposed in a region where at least one first line and at least one second line cross each other, and accessing, after the memory cells of the multiple layers of the first tile are accessed, multiple memory cells included in a second tile. Related memory devices and memory systems are also discussed.
Regarding claim 3, the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: the first plate line is a global plate line and the second plate line is a local plate line.  
Regarding claim 9, the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: the first plate line decoder coupled with the first plate line through an on pitch via (OPV) and with a plurality of second plate lines via the first plate line.
Regarding claim 16, the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: the plate line decoder is associated with even-numbered plate line addresses and excludes odd-numbered plate line addresses, the even-numbered plate line addresses comprising an even-numbered first plate line address associated with the memory cell.  
  Regarding claim 17, the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: access a second memory cell of the second array via the first plate line and a third plate line, wherein the first plate line is coupled with the third plate line through a second OPV and the third plate line is coupled with the second memory cell.  
 Regarding claim 18, the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: the word line is configured to concurrently access memory cells in the first array and the second array.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/XIAOCHUN L CHEN/Examiner, Art Unit 2824